Pee Cueiam.
Our examination of this case leads us to the conclusion that the decree appealed from should be affirmed. We concur in the opinion of the learned vice-chancellor before whom the cause was heard in the court below, except so far as it intimates a dissent from the view expressed by the supreme court, in the case of Elizabeth v. Central Railroad Co., 53 N. J. Law (24 Vr.) 491, that under the riparian acts the grant of the state to the Central Railroad Company (which was the- subject-matter of the controversy in that case as well as in the present one) operated to terminate the existence of Elizabeth avenue over the lands included in the grant below high-water mark. As is pointed out by the learned vice-chancellor in his opinion, so far as the issues involved in the present information and bill are concerned, the determination of the supreme court, while unreversed, must be accepted as settling that question, and any expression of opinion upon it by this court in this proceeding would be merely obiter.
For affirmance—The Ci-iiee-Justice, Gaeeison, Fobt, Gaebetson, PIendbickson, Pitney, Swayze, Reed, Bogert, Yee-DENBUBGI-I, YBOOM, GkEEN, GbAY, DlLL-14.
For reversal—None.